           Case 2:20-cv-00330-RAL Document 26 Filed 04/27/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ALEXANDER PALMISANO,                    :             CIVIL ACTION
                                        :
                 Plaintiff,             :
                                        :
      v.                                :
                                        :
ANDREW M. SAUL,                         :             No. 20-cv-00330-RAL
Commissioner of Social Security         :
                                        :
       Defendant.                       :

                                      ORDER

      AND NOW this 27th day of April, 2021, upon consideration of the parties’

submissions, it is ORDERED that:

   1. Petitioner’s Request for Review (Doc. No. 22) is DENIED and the final order of

      the Commissioner of Social Security is AFFIRMED;

   2. JUDGMENT IS ENTERED by separate document, filed contemporaneously.

      See Shalala v. Schaefer, 509 U.S. 292, 303 (1993); Kadelski v. Sullivan, 30 F.3d

      399, 402 (3d Cir. 1994); Fed. R. Civ. P. 58(a); and

   3. The Clerk of Court shall mark this case CLOSED for all purposes including

      statistics.

                                              BY THE COURT:



                                              s/Richard A. Lloret_____________
                                              RICHARD A. LLORET
                                              U.S. Magistrate Judge
